DETAILED ACTION
This communication is in response to the claims filed on 10/28/2019.
Application No: 16/661,370.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT 
An examiner’s amendment to the record appears below. Should the changes and/OR additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
David Bomzer on July 12, 2022.

The claims have been amended as follows:
The listing of claims will replace all prior versions of the claims in the application.

LISTING OF CLAIMS
1.	(Currently Amended) An elevator system in a building with a plurality of lobbies and a respective plurality of levels, including a first level that includes a first lobby, elevator system including a first elevator car for transporting a passenger between the plurality of levels,
the system comprising a controller that controls the first elevator car,
the controller being configured to render a plurality of determinations and effect a plurality of transmissions including:
a first determination that the passenger has requested elevator service from the first lobby,
a second determination to assign the elevator car to provide service to the passenger at the first lobby, 
a first transmission to the first elevator car to effect the second determination, and
a third determination that the first lobby becomes unoccupied in a time period between effecting the first transmission and the elevator arriving at the first lobby for servicing the first passenger,
a fourth determination to release the first elevator car from effecting the second determination, and
a second transmission to the first elevator car to effect the third determination; and
wherein the first lobby includes a first entryway, wherein when rendering the third determination the controller processes the real time data from the sensor to determine whether the passenger exits the first lobby through the first entryway;
the system comprises a plurality of elevators including the first elevator car and a second elevator car, the plurality of elevators configured to transport the passenger from between the plurality of lobbies, including the first lobby, and wherein when rendering the third determination the controller processes the real time data to determine whether the passenger enters the second elevator car; and 
the system comprises an elevator control panel disposed in the first lobby and the controller renders the first determination upon receiving user input through the elevator control panel. 
2.	(Original) The system of claim 1 comprising a sensor operationally connected to the controller, wherein when effecting the third determination the controller receives data from the sensor indicative of the sensor failing to detect the first passenger in the first lobby in the first period of time.
3.	(Original) The system of claim 2 wherein the sensor transmits to the controller real time data to the controller during the first period time, whereby the controller effects the third determination.
4.	(Original) The system of claim 3 wherein the sensor is one or more of a thermal sensor and a motion sensor.
5-7.	(Cancelled) 
8.	(Currently Amended) The system of claim 1 wherein the controller analyzes the senor data to determine whether engagement of the elevator control panel is indicative of an alert condition.
9.	(Original) The system of claim 8 comprising a building management system (BMS) and the controller transmits an occurrence of an alert condition to the BMS.
10.	(Original) The system of claim 9 wherein the controller communicates with the BMS over a wireless network.
11.	(Currently Amended) A method of operating an elevator system in a building with a plurality of lobbies and a respective plurality of levels, including a first level that includes a first lobby, elevator system including a first elevator car for transporting a passenger between the plurality of levels, the system including a controller that controls the first elevator car, 
the method including the controller rendering a plurality of determinations and effecting a plurality of transmissions including:
a first determination that the passenger has requested elevator service from the first lobby,
a second determination to assign the elevator car to provide service to the passenger at the first lobby, 
a first transmission to the first elevator car to effect the second determination, and
a third determination that the first lobby becomes unoccupied in a time period between effecting the first transmission and the elevator arriving at the first lobby for servicing the first passenger,
a fourth determination to release the first elevator car from effecting the second determination, and
a second transmission to the first elevator car to effect the third determination; and
wherein the first lobby includes a first entryway, wherein when rendering the third determination the controller processes the real time data from the sensor to determine whether the passenger exits the first lobby through the first entryway;
the system comprises a plurality of elevators including the first elevator car and a second elevator car, the plurality of elevators configured to transport the passenger from between the plurality of lobbies, including the first lobby, and wherein when rendering the third determination the controller processes the real time data to determine whether the passenger enters the second elevator car; and 
the system comprises an elevator control panel disposed in the first lobby and the controller renders the first determination upon receiving user input through the elevator control panel. 
12.	(Original) The method of claim 11 comprising a sensor operationally connected to the controller, wherein when effecting the third determination the controller receives data from the sensor indicative of the sensor failing to detect the first passenger in the first lobby in the first period of time.
13.	(Original) The method of claim 12 wherein the sensor transmits to the controller real time data to the controller during the first period time, whereby the controller effects the third determination.
14.	(Original) The method of claim 13 wherein the sensor is one or more of a thermal sensor and a motion sensor.
15-17.	(Cancelled) 
18.	(Currently Amended) The method of claim 11
19.	(Original) The method of claim 18 comprising a building management system (BMS) and the controller transmits an occurrence of an alert condition to the BMS.
20.	(Original) The method of claim 19 wherein the controller communicates with the BMS over a wireless network.

*** 

Reasons for allowance 
Claims 1-4, 8-14 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 

The representative claim 1 distinguish features are underlined and summarized below: 
 An elevator system in a building with a plurality of lobbies and a respective plurality of levels, including a first level that includes a first lobby, elevator system including a first elevator car for transporting a passenger between the plurality of levels,
the system comprising a controller that controls the first elevator car,
the controller being configured to render a plurality of determinations and effect a plurality of transmissions including:
a first determination that the passenger has requested elevator service from the first lobby,
a second determination to assign the elevator car to provide service to the passenger at the first lobby, 
a first transmission to the first elevator car to effect the second determination, and
a third determination that the first lobby becomes unoccupied in a time period between effecting the first transmission and the elevator arriving at the first lobby for servicing the first passenger,
a fourth determination to release the first elevator car from effecting the second determination, and
a second transmission to the first elevator car to effect the third determination; and
wherein the first lobby includes a first entryway, wherein when rendering the third determination the controller processes the real time data from the sensor to determine whether the passenger exits the first lobby through the first entryway;
the system comprises a plurality of elevators including the first elevator car and a second elevator car, the plurality of elevators configured to transport the passenger from between the plurality of lobbies, including the first lobby, and wherein when rendering the third determination the controller processes the real time data to determine whether the passenger enters the second elevator car; and 
the system comprises an elevator control panel disposed in the first lobby and the controller renders the first determination upon receiving user input through the elevator control panel. 


The representative claim 11 distinguish features are underlined and summarized below: 
 A method of operating an elevator system in a building with a plurality of lobbies and a respective plurality of levels, including a first level that includes a first lobby, elevator system including a first elevator car for transporting a passenger between the plurality of levels, the system including a controller that controls the first elevator car, 
the method including the controller rendering a plurality of determinations and effecting a plurality of transmissions including:
a first determination that the passenger has requested elevator service from the first lobby,
a second determination to assign the elevator car to provide service to the passenger at the first lobby, 
a first transmission to the first elevator car to effect the second determination, and
a third determination that the first lobby becomes unoccupied in a time period between effecting the first transmission and the elevator arriving at the first lobby for servicing the first passenger,
a fourth determination to release the first elevator car from effecting the second determination, and
a second transmission to the first elevator car to effect the third determination; and
wherein the first lobby includes a first entryway, wherein when rendering the third determination the controller processes the real time data from the sensor to determine whether the passenger exits the first lobby through the first entryway;
the system comprises a plurality of elevators including the first elevator car and a second elevator car, the plurality of elevators configured to transport the passenger from between the plurality of lobbies, including the first lobby, and wherein when rendering the third determination the controller processes the real time data to determine whether the passenger enters the second elevator car; and 
the system comprises an elevator control panel disposed in the first lobby and the controller renders the first determination upon receiving user input through the elevator control panel. 


Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claim 11 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of CHEN, EBARA and WANG teaches following:
 	CHEN (US 20130233653 A1) teaches an elevator system includes a cage, a first capturing device, a second capturing device, and a control module. The cage includes an inner room. The first capturing device is configured for capturing an image of the inner room. The second capturing device is configured for capturing an image of a waiting area outside the cage. The control module receives the images output from the first capturing device and the second capturing device and determines whether or not there is any passenger located at the waiting area and whether or not there is enough room in the inner room to receive the passenger. The control module controls the cage to stop or not to stop according to the determination.

EBARA (JP 2013049561 A) teaches a smooth operation by causing landing call registration to be canceled in an unnecessary situation where a user is not present, even when buttons in the same direction are depressed in a landing button for a single-operation elevator and a landing button for a group-management operation elevator at the same floor; A user detection means installed in each floor of a building and detecting the presence of a user at a landing is provided. When a landing button 4 for a single-operation elevator and a landing button 5 for a group-management operation elevator on the same floor are depressed and when the depressed buttons are in the same direction, the user detection means is started, and it is determined whether or not the user gets on a car arriving at the landing first. Further, when it is determined that the user has left the landing after the car has moved, the landing call registration of the elevator in which the registration remains is canceled.

WANG (CN 108249236 A) teaches an intelligent control method of elevator, comprising an elevator to the passenger floor, car weather state collecting the transfer floor, according to the change of the platform state to determine the target floor of the elevator, the elevator stopping floor is adjusted to the target floor. The invention further claims a device for intelligent control of elevator and a computer readable storage medium. The invention adopts sensor device combined by managing the elevator running system, intelligent control system in the elevator running process, detecting elevator square floor whether there are passengers waiting in advance; when the passengers away from hitching other elevator group in advance, the elevator is not in a waiting transfer floor stops, when there are people in the elevator to continue driving, unmanned, stopping operation, the elevator stops or air, so as to save lift-saving elevator parking time and power consumption.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
 wherein the first lobby includes a first entryway, wherein when rendering the third determination the controller processes the real time data from the sensor to determine whether the passenger exits the first lobby through the first entryway;
the system comprises a plurality of elevators including the first elevator car and a second elevator car, the plurality of elevators configured to transport the passenger from between the plurality of lobbies, including the first lobby, and wherein when rendering the third determination the controller processes the real time data to determine whether the passenger enters the second elevator car; and 
the system comprises an elevator control panel disposed in the first lobby and the controller renders the first determination upon receiving user input through the elevator control panel.

CHEN teaches an elevator system includes a cage, a first capturing device, a second capturing device, and a control module; but failed to teach one or more limitations, including, 
 wherein the first lobby includes a first entryway, wherein when rendering the third determination the controller processes the real time data from the sensor to determine whether the passenger exits the first lobby through the first entryway;
the system comprises a plurality of elevators including the first elevator car and a second elevator car, the plurality of elevators configured to transport the passenger from between the plurality of lobbies, including the first lobby, and wherein when rendering the third determination the controller processes the real time data to determine whether the passenger enters the second elevator car; and 
the system comprises an elevator control panel disposed in the first lobby and the controller renders the first determination upon receiving user input through the elevator control panel.

EBARA and WANG alone or in combination failed to cure the deficiency of CHEN.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for an elevator system configured to monitor lobby activity to determine whether to cancel elevator service. Passengers may call for elevator service and fail to remain at a landing long enough to use called service. This may create an inconvenience for other passengers resulting in delays and excess travel time. Further, the disclosed is an elevator system in a building with a plurality of lobbies and a respective plurality of levels, including a first level that includes a first lobby, the elevator system including a first elevator car for transporting a passenger between the plurality of levels. In addition, the system includes a building management system (BMS) and the controller transmits an occurrence of an alert condition to the BMS. Further, the system provides for installing cameras in the elevator lobby which may capture real time images of the elevator lobby and process that information to determine whether a passenger is in the lobby. When no passenger is in the lobby, active call(s) to the lobby may be cancelled. A benefit of this service is reducing wasted time and energy for providing elevator service

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571) 270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST) .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645